Exhibit 10.9

LOGO [g33198g65i03.jpg]

 

 

   1700 South Patterson Boulevard


Dayton, Ohio 45479

PERSONAL AND CONFIDENTIAL            

December 28, 2008

Peter Leav

[address omitted]

Dear Peter:

I am delighted to extend to you an offer of employment with NCR Corporation
(“NCR”) as Senior Vice President, Worldwide Sales. This offer is contingent upon
the approval of NCR’s Board of Directors (the “Board”). The Board will confirm
the effective date of your appointment (your “Start Date”), which is anticipated
to be January 26, 2009. Subject to the approval of the Board, you will be a
Section 16 Officer of NCR. This position will be based in New York City and will
report directly to me and be a member of the NCR leadership team. Other details
of the offer are as set forth below.

Annual Base Salary – Your annual base salary will be $450,000 US Dollars per
year, commencing as of your Start Date. You will be paid on a bi-weekly pay
schedule, one week in arrears.

Management Incentive Plan for Executive Officers – Commencing as of your Start
Date, you will be eligible to participate in NCR’s Management Incentive Plan
(“MIP”), which provides year-end incentive awards based on the success of NCR
and each individual executive in meeting annual performance objectives. You will
be eligible for a target incentive award of 75% of your base salary, with a
maximum potential payout of 187.5% of your base salary. You will also be
eligible for an additional target incentive award of 10% of your base salary
based upon the company’s achievement of customer success metrics. For 2009,
which has a payout in March 2010, your award will be pro-rated for the period of
time during which you are employed with NCR in 2009. Each of these award
opportunities will be based upon the Management Incentive Objectives established
by the Compensation and Human Resource Committee of the Board (the “Committee”),
and is subject to the Committee’s discretion.

Your annual performance and compensation, including any future equity awards,
will be assessed and determined each year by the Committee, and are subject to
approval by the NCR Board of Directors.

Hiring Equity Award – Subject to your acceptance of this offer and subject to
the approval of the Committee, you will receive a new hire equity grant with a
total value of $2,000,000 US Dollars, to be delivered 50% in Performance-Based
Restricted Stock Units and 50% in Stock Options as described below. The
effective date of the grant (“Equity Effective Date”) will be determined per
standard Company practice, but in no event shall this date be prior to your
Start Date.



--------------------------------------------------------------------------------

  •  

Performance-Based Restricted Stock Units: On the Equity Effective Date, NCR will
grant you Performance-Based Restricted Stock Units (the “Units”) (each of which
represents a single share of NCR common stock) with a value of $1,000,000 US
Dollars. The actual number of Units will be determined by taking the value of
the award and dividing it by the average closing price of NCR stock during the
twenty (20) trading days immediately prior to but not including the Equity
Effective Date. The result shall be rounded to the nearest whole unit. The
number of shares payable upon the vesting of the Units is based on NCR’s
performance over a three-year term, commencing January 1, 2009, as determined
through the achievement of NCR’s return on capital and cumulative net operating
profit goals, or such other term(s) or measure(s) as may be established by the
Committee. You can earn fewer or greater than the targeted number of shares at
the end of the term and upon certification by the Committee, provided you are
still employed by NCR at that time. The Units will be subject to the terms and
conditions determined by the Committee.

 

  •  

Stock Options: On the Equity Effective Date, NCR will grant you nonqualified
options to purchase shares of NCR common stock (the “Options”), which Options
shall have a value of $1,000,000 US Dollars. The actual number of Options will
be determined by taking the value of the option award and dividing it by the
average closing price of NCR stock during the twenty (20) trading days
immediately prior to but not including the Equity Effective Date, and then
dividing the result by the Black-Scholes value for the calendar year in which
the Equity Effective Date occurs, as established by the NCR Controller’s Group.
The result shall be rounded to the nearest whole share. The exercise price of
each option will be equal to the Fair Market Value (as defined in the NCR
Corporation 2006 Stock Incentive Plan, as amended) of one such share on the
Equity Effective Date. The Options will vest in 25% increments on each of the
first four anniversaries of the Equity Effective Date, subject to your continued
employment with the Company on each such anniversary date, and will expire upon
the tenth anniversary of the Equity Effective Date. The Options will be subject
to the terms and conditions determined by the Committee.

Your equity awards will be issued under the terms of NCR’s Stock Incentive Plan,
which is administered by Fidelity Investments®. The specific terms and
conditions relating to the awards will be outlined in the award agreements
contained on Fidelity’s website. Within several weeks of your Equity Effective
Date, your grant should be loaded to Fidelity’s system. You can access your
grant at www.netbenefits.fidelity.com. Please review the grant information
carefully, including the grant agreement, and indicate your acceptance by
clicking on the appropriate button. If you have questions about your shares,
call the Fidelity Stock Plan Services Line at 1-800-544-9354. For questions that
Fidelity is unable to answer, contact NCR by e-mail at
global.compensation@ncr.com.

Vacation – In recognition of your role and prior experience, you will be
eligible for four (4) weeks of paid vacation annually, in addition to the
floating holidays provided to NCR employees in the U.S.

Relocation Benefits – You will be expected to relocate to the New York City area
within six (6) months of your Start Date. To assist you in this move, and
subject to signing a repayment agreement, you will be eligible for certain
relocation benefits under NCR’s Executive Relocation



--------------------------------------------------------------------------------

Policy (Plan F), which include a lump sum cash relocation allowance (subject to
applicable taxes and withholding obligations), home sale and home purchase
assistance, temporary housing, and shipment of household goods. If you should
terminate voluntarily from NCR within twelve (12) months of the commencement of
your relocation benefits, you will be required to reimburse NCR in full for the
amounts disbursed as relocation benefits.

Executive Medical Exam and Financial Planning Programs – Beginning in 2009, and
subject to NCR’s continuation of the programs, you will be eligible to
participate in the Executive Medical Exam Program and the Executive Financial
Planning Program. The Executive Medical Exam Program currently provides up to
$5,000 on an annual basis for progressive, diagnostic analysis by NCR’s provider
of choice. The Executive Financial Planning Program currently provides an annual
payment of $12,000, less all applicable taxes, to be used for an executive’s
individual financial planning needs. Each of these programs is subject to
amendment or termination by NCR.

Change in Control – Subject to the approval of the Committee, you will be
eligible to participate in NCR’s current Change in Control Severance Plan for
Executive Officers in a Tier II position. Subject to the terms and conditions of
that plan, in the event of a qualified termination of employment following a
Change-In-Control (as defined in the plan), you will receive a severance benefit
of two times your base salary and bonus. Please note, the participation and
tiers under this plan are scheduled to be reviewed by the Committee in early
2009 and are subject to change. In addition, this plan is subject to amendment
or termination by NCR in accordance with the terms of the plan.

Other Benefits – You will be eligible to participate in other current executive
benefits that are available to Section 16 officers and as otherwise determined
by the Committee from time to time. In addition, on your Start Date, you will
automatically receive core benefit coverage for yourself, including: health care
coverage, dental care coverage, short-term and long-term disability coverage,
life insurance coverage, and accidental death and dismemberment insurance
coverage. You will then have the opportunity to design your own personalized
benefit elections through the company’s flexible benefits program. Upon receipt
of your signed offer letter and employment documentation, NCR will establish
your payroll record which notifies the NCR Benefits Service Center to send a
Benefits New Hire Package to your home address. You will have thirty (30) days
from the date your benefits package is mailed to make your benefit elections.
You also have this same thirty (30) day period to enroll eligible dependents,
whose coverage will be made retroactive to your Start Date. Open enrollment is
conducted in the Fall of each calendar year. At that time, you will have an
opportunity to make benefits elections for the following year.

Additionally, you will be eligible to participate in the NCR Savings Plan
(401(k)) and the NCR Employee Stock Purchase Plan. Information about each
program will be provided in the Benefits New Hire Package.

Severance – In the event of a company-initiated termination of your employment
other than for “Cause” (defined as willful and continued failure to perform
substantially the duties required or willful engagement in illegal conduct or
gross misconduct) within the first two years of your



--------------------------------------------------------------------------------

employment, you will receive a cash severance payment equal to 6 months of your
base salary, payable in a lump sum, provided that you execute a release of
claims acceptable to NCR.

Non-Competition – By accepting this offer of employment, you agree that during
your employment with NCR and for a twelve (12) month period after termination of
your NCR employment (or if applicable law mandates a maximum time that is
shorter than twelve (12) months, then for a period of time equal to that shorter
maximum period), regardless of the reason for termination, you will not yourself
or through others, without the prior written consent of the Chief Executive
Officer of NCR: (a) render services directly or indirectly to, or become
employed by, any “Competing Organization” (as defined in this paragraph) to the
extent such services or employment involves the development, manufacture,
marketing, advertising, sale or servicing of any product, process, system or
service which is the same or similar to, or competes with, a product, process,
system or service manufactured, sold, serviced or otherwise provided by NCR, its
subsidiaries or affiliates, to its customers and upon which you worked or in
which you participated during the last two (2) years of your NCR employment;
(b) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR, its subsidiaries or affiliates, to terminate
his or her employment with NCR, its subsidiaries or affiliates or otherwise
cease his or her relationship with NCR, its subsidiaries or affiliates; or
(c) solicit the business of any firm or company with which you worked during the
preceding two (2) years while employed by NCR, including customers of NCR, its
subsidiaries or affiliates. For purposes of this letter, “Competing
Organization” means any organization identified as a Competing Organization by
the Chief Executive Officer of NCR for the year in which your employment with
NCR terminates, and any other person or organization which is engaged in or
about to become engaged in research on or development, production, marketing,
leasing, selling or servicing of a product, process, system or service which is
the same as or similar to or competes with a product, process, system or service
manufactured, sold, serviced or otherwise provided by NCR to its customers. The
list of Competing Organizations identified by the Chief Executive Officer for
2009 is set forth in Attachment A to this letter.

Confidentiality and Non-Disclosure – You agree that during the term of your
employment with NCR and thereafter, you will not, except as you deem necessary
in good faith to perform your duties hereunder for the benefit of NCR or as
required by applicable law, disclose to others or use, whether directly or
indirectly, any “Confidential Information” regarding NCR. “Confidential
Information” shall mean information about NCR, its subsidiaries and affiliates,
and their respective clients and customers that is not available to the general
public or generally known in the industry and that was learned by you in the
course of your employment by NCR, including (without limitation) (i) any
proprietary knowledge, trade secrets, ideas, processes, formulas, sequences,
developments, designs, assays and techniques, data, formulae, and client and
customer lists and all papers, resumes, records (including computer records);
(ii) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers;
(iii) information regarding the skills and compensation of other employees of
NCR, its subsidiaries and affiliates; and (iv) the documents containing such
Confidential Information; provided, however, that any provision in any grant or
agreement that limits disclosure shall not apply to the extent such information
is publicly filed with the Securities and Exchange Commission. You acknowledge
that such Confidential Information is specialized, unique in nature and of great
value to NCR, and that such information gives NCR a competitive advantage.



--------------------------------------------------------------------------------

Upon the termination of your employment for any reason whatsoever, you shall
promptly deliver to NCR all documents, slides, computer tapes, drives, storage
devices, disks and other media (and all copies thereof) containing any
Confidential Information. You will also ensure that after termination of your
employment you retain no Confidential Information in computers or devices
belonging to you, and will advise NCR if you do have Confidential Information in
such locations.

Breach of Restrictive Covenants – You acknowledge and agree that the time,
territory and scope of the post-employment restrictive covenants in this letter
(the non-competition, non-solicitation, non-hire, confidentiality and
non-disclosure covenants are hereby collectively referred to as the “Restrictive
Covenants”) are reasonable and necessary for the protection of NCR’s legitimate
business interests, and you agree not to challenge the reasonableness of such
restrictions. You further acknowledge and agree that you have had a full and
fair opportunity to be represented by counsel in this matter and to consider
these restrictions prior to your execution of this letter. You further
acknowledge and agree that you have received sufficient and valuable
consideration in exchange for your agreement to the Restrictive Covenants,
including but not limited to your salary, equity awards and benefits as
described in this letter, and all other consideration provided to you under the
terms of this letter. You further acknowledge and agree that if you breach the
Restrictive Covenants, NCR will sustain irreparable injury and may not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of any of the Restrictive Covenants, NCR may, in addition to its other remedies,
bring an action or actions for injunction, specific performance, or both, and
have entered a temporary restraining order, preliminary or permanent injunction,
or order compelling specific performance.

Arbitration – Any controversy or claim arising under or related in any way to
this letter or your employment with NCR (including, but not limited to, any
claim of fraud or misrepresentation, any claim regarding the termination of your
employment, or any claim with regard to your participation in a Change In
Control Severance Plan, if applicable), shall be resolved by arbitration
pursuant to this paragraph and the then current rules of the American
Arbitration Association. If you are employed in the United States, the
arbitration shall be pursuant to the NCR dispute resolution policy and the then
current rules of the American Arbitration Association, and shall be held at a
neutral location, in or near a city where you work or have worked for NCR. If
you are employed outside the United States, where permitted by local law, the
arbitration shall be conducted in the regional headquarters city of the business
organization in which you work. The arbitration shall be held before a single
arbitrator who is an attorney knowledgeable in employment law. The arbitrator’s
decision and award shall be final and binding and may be entered in any court
having jurisdiction. For arbitrations held in the United States, issues of
arbitrability shall be determined in accordance with the federal substantive and
procedural laws relating to arbitration; all other aspects shall be interpreted
in accordance with the laws of the State of Ohio. Each party shall bear its own
attorney’s fees associated with the arbitration and other costs and expenses of
the arbitration shall be borne as provided by the rules of the American
Arbitration Association. If any portion of this paragraph is held to be
unenforceable, it shall be severed and shall not affect either the duty to
arbitrate or any other part of this paragraph. This paragraph is specific to
senior managers and executives in the company, and shall control over any
language to the contrary in any applicable Company policy.

Section 409A of the Code – While the tax treatment of the payments and benefits
provided under



--------------------------------------------------------------------------------

this letter is not warranted or guaranteed, it is intended that such payments
and benefits shall either be exempt from, or comply with, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). This
letter shall be construed, administered and governed in a manner that effects
such intent. In particular, and without limiting the foregoing, any
reimbursements or in-kind benefits provided under this letter that are taxable
benefits (and are not disability pay or death benefit plans within the meaning
of Section 409A of the Code) shall be subject to the following rules: (i) any
such reimbursements shall be paid no later than the end of the calendar year
next following the calendar year in which you incur the reimbursable expenses,
(ii) the amount of reimbursable expenses or in-kind benefits that NCR is
obligated to pay or provide during any given calendar year shall not affect the
amount of reimbursable expenses or in-kind benefits that NCR is obligated to pay
or provide during any other calendar year, and (iii) your right to have NCR
reimburse expenses or provide in-kind benefits may not be liquidated or
exchanged for any other benefit.

Notwithstanding any other provision of this letter, NCR may withhold from any
amounts payable hereunder, or any other benefits received pursuant hereto, such
minimum federal, state and/or local taxes as shall be required to be withheld
under any applicable law or regulation.

This offer of employment is contingent on your agreement to the Conditions of
Employment outlined in Attachment B, including the requirement of a negative
drug screen. By signing this letter, you agree to such Conditions.

This letter reflects the entire agreement regarding the terms and conditions of
your employment. Accordingly, it supersedes and completely replaces any prior
oral or written communication on this subject. This letter is not an employment
contract, and should not be construed or interpreted as containing any guarantee
of continued employment or employment for a specific term. The employment
relationship at NCR is by mutual consent (employment-at-will), and the Company
or you may discontinue your employment with or without cause at any time and for
any reason or no reason. You acknowledge and agree that your employment with NCR
is “at will” and that you may be terminated by NCR at any time, with or without
cause.

Peter, I am excited about the contributions, experience and knowledge you can
bring to NCR. I look forward to you joining my leadership team as we build NCR’s
future success.

Sincerely,

 

/s/ William Nuti

William Nuti Chief Executive Officer and Chairman of the Board

 

/s/ Peter Leav

     

January 5, 2009

   Agreed and Accepted       Date    Peter Leav         



--------------------------------------------------------------------------------

ATTACHMENT A

COMPETING ORGANIZATIONS

For purposes of non-competition provisions in NCR benefit plans that refer to
“Competing Organizations” as identified by the Chief Executive Officer each
year, the companies identified in the list below are “Competing Organizations”
for 2009. Please note this list is not limiting, and the term “Competing
Organization” also includes any other person or organization which is engaged in
or about to become engaged in research on or development, production, marketing,
leasing, selling or servicing of a product, process, system or service which is
the same or similar to or competes with a product, process, system or service
manufactured, sold, serviced or otherwise provided by NCR to its customers.

 

AirInc.    Hyosung    NRT Aurillion    IBM    Radiant CoinStar/RedBox    IER   
Retalix Diebold    KAL (Korala Associates)    Schades-Heipa EPIC    Kiosk (KIS)
   SITA Fujitsu    Micros    Talaris Getronics    Nashua    Tolt Hewlett Packard
   NetKey    Wincor



--------------------------------------------------------------------------------

ATTACHMENT B

CONDITIONS OF EMPLOYMENT

NCR requires employment candidates to successfully complete various employment
documentation and processes. This offer of employment is conditioned upon your
satisfying and agreeing to the criteria which follow: drug screening test;
education and employment verification; U.S. employment eligibility; NCR consent
to collection of personal data; and non-competition and protection of trade
secrets. You assume any and all risks associated with terminating any prior or
current employment, or making any financial or personal commitments based upon
NCR’s conditional offer.

 

1. Drug Screening Test:

This offer of employment is conditioned upon your taking a urine drug screen
test and our receipt of negative results from that test. By accepting this offer
and these conditions, you are giving NCR permission to release the results to
NCR designated officials.

 

2. Education and Employment Verification:

This offer of employment is conditioned upon the completion of full reference
checks, verification of your education and employment history, and our
satisfaction with the results. Depending on job responsibilities, some positions
may require that other aspects of your background be verified, such as criminal
convictions and driving record.

 

3. Employment Eligibility:

NCR can only hire employees if they are legally entitled to work and remain in
the country of the job location. In the United States, NCR abides by the
Immigration and Control Act of 1986.

 

4. NCR Consent to Collection of Personal Data:

As a condition of employment you must read, understand and agree to the NCR
Consent to Collection of Personal Data. The NCR Consent to Collection of
Personal Data apprises you of NCR personal data collection practices. This
document will be provided to you by your Human Resource Consultant.

 

5. Non-competition and Protection of Trade Secrets:

By accepting and signing NCR’s offer of employment, you certify to NCR that you
are not subject to a non-competition agreement with any company which would
preclude or restrict you from performing the NCR position being offered in this
letter. We also advise you of NCR’s strong policy of respecting the intellectual
property rights of other companies. You should not bring with you to your NCR
position any documents or materials designated as confidential, proprietary or
trade secret by another company, nor in any other way disclose trade secret
information while employed by NCR.